DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
The amendments and remarks filed 11/18/21 are acknowledged. Claims 1, 6, 8, 16, and 18-19 have been amended. Claims 20-22 have been added. Claims 1, 3-11, 14-16, and 18-22 are pending. 
Claims 14 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b)
as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Election was made without traverse in the reply filed on 6/9/16.
Claims 1, 3-11, 16, and 18-22 are under examination.
Withdrawn Rejections
The rejection of claims 1, 3-8, 10, 16, and 18-19 under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Hickmann et al. (US Patent Application Publication 2010/0111853 A1, published May 6, 2010) in view of Teeters et al. (Biotechnol Bioeng. 2011 Jun;108(6):1338-46. doi: 10.1002/bit.23067. Epub 2011 Feb 19), is withdrawn in light of Applicant’s amendment thereto. See paragraph 12, page 4 of the previous Office action.
The rejection of claim 11 under pre-AlA 35 U.S.C. 103(a) as being unpatentable over
Hickmann et al. (US Patent Application Publication 2010/0111853 A1, published May 6, 2010)
in view of Teeters et al. (Biotechnol Bioeng. 2011 Jun;108(6):1338-46. doi: 10.1002/bit.23067.
Epub 2011 Feb 19) as applied to claims 1, 3-8, 10, 16, and 18-19 above, and further in view of
Pass et al. (WO 2010/000721 A1, published January 7, 2010), is withdrawn in light of Applicant’s amendment thereto. See paragraph 13, page 6 of the previous Office action.
New Rejections Necessitated by Applicant’s Amendments
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites further comprising adding sucrose at a concentration between 50 mM and 300 mM to a solution comprising the protein at a concentration between 40 and 150 g/L to generate the protein solution. This limitation is indefinite because it is unclear  at what point this step is carried out. As noted below in the 112(d) rejection, the starting material of the method is a protein solution comprising sucrose in a concentration of between 50 mM and 300 mM and a protein in a concentration of between 40 and 150 g/L. It is unclear how the step of generating a protein solution relates to the ultrafiltering step of claim 19 since it is not readily apparent that the protein solution generated in claim 20 is the protein solution used in claim 19. It is suggested that Applicant amend claim 20 to recite that the protein solution is generated prior to the ultrafiltering step in claim 19.   
The limitation “measuring the concentration of the protein in the solution” renders claim 21 indefinite. Claim 20, from which claim 21 depends, references two solutions and therefore, it is unclear which solution the limitation of claim 21 references. The first solution is the solution comprising solely the protein, and the second solution is the solution comprising the protein and the sucrose. In other words, does claim 21 refer to measuring the concentration of the protein in the solution prior to adding the sucrose, or does claim 21 refer to measuring the concentration of the protein in the solution after adding the sucrose? Thus, it is unclear which solution is used 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Although claim 20 depends from a previous claim, the claim does not further limitation of the subject matter of claim 19. The protein solution is already defined in claim 19, as claim 19 recites “…the protein solution comprises (a) sucrose in a concentration of between 50 mM and 300 mM, and (b) a protein in a concentration of between 40 and 150 g/L…”. Thus, claim 19 already requires that that the protein solution comprises (a) sucrose in a concentration of between 50 mM and 300 mM, and (b) a protein in a concentration of between 40 and 150 g/L. The only way to have the protein solution recited in claim 19 is for the sucrose be added to the protein at the specific concentration. Thus, the subject matter of claim 20 is not further limiting. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Status
Claims are 1, 3-11, 16, 18, 19, and 22 are allowed.
Claims 20 and 21 are rejected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/SANDRA DILLAHUNT/Examiner, Art Unit 1646        



/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646